Title: General Orders, 25 March 1776
From: Washington, George
To: 



Head Quarters, Cambridge, March 25th 1776
Parole Charlestown.Countersign Rutledge.


The Waggon Masters and Company of Carpenters in Boston, to receive and obey all such Orders and Directions, as Brigadier General Green shall think proper to give—The Hospital and Regimental surgeons to examine carefully the state of their sick, and whenever they discover the smallest symptom of the small-pox, they are without delay to send the patient to the small-pox Hospital in Cambridge.
